Mr. JUSTICE BURMAN delivered the opinion of the court: The defendant, John Hampton, was convicted of the offense of robbery after a bench trial on May 10, 1966, and sentenced to a term of not less than eleven nor more than fifteen years in the Illinois State Penitentiary. His conviction was affirmed by this court on direct appeal in People v. Hampton, 103 Ill.App.2d 57, 243 N.E.2d 371 (1968). The facts are contained therein and it is unnecessary to reiterate them here. On April 15, 1972, the defendant filed a post-conviction petition in which he alleged that the arresting poHce officer perjured himself at trial when he testified that the defendant suffered no forcible injuries during the arrest. The State’s motion to dismiss the petition was sustained without an evidentiary hearing. On appeal from the- dismissal of the post-conviction petition the defendant contends that the alleged knowing use of perjured testimony given by the poHce officer at trial requires an evidentiary hearing and that the cause should be remanded for that purpose. We have carefully examined the record and find that all the facts concerning the issue raised in the petition were available to the defendant and his attorney at trial. He cannot now complain of any alleged perjury which could have been proved at trial. People v. Orndoff, 39 Ill.2d 96, 233 N.E.2d 378. We therefore affirm the dismissal of the post-conviction petition. Judgment affirmed. DIERINGER and JOHNSON, JJ., concur.